Title: To George Washington from Thomas Peter, 22 July 1798
From: Peter, Thomas
To: Washington, George

 

Dear Sir,
Hope Park 22d July 1798

I received your favour of the 8th Current last week, passing through George Town from my Farm to this place Incloseing three Tobacco Notes, weighing Nett twenty Eight Hundred & forty five pounds; this I could then have disposed off at 7¾ $ Sixty days, but my Father had just got an offer of ten dollars for fifty Hhds pay[abl]e in 120 days, that Credit you being willing to give I left it in his hands to dispose off with his, I shall see him I expect in a few days & shall advise you respecting it. We are well, Love and affecn to all, & I am—Dear Sir yours with Regard

Thomas Peter

